DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/20201 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/23/2018.  These drawings are acceptable.

Claims Status
Claims 1-15 are pending for examination in this Office action. 

Claim Objections
Claims 5 objected to because of the following informalities. 
Regarding claim 5, the order of combination of words “at least one of said channels is configured to direct the passenger to a computing terminal operable to receive request additional interaction data…” does not make sense. The term is interpreted as “at least one of said channels is configured to direct the passenger to a computing terminal operable to receive additional interaction data…” 

 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Regarding claim 1, the claim subject matter comprises a “[a] computer-readable storage medium comprising instructions”. The claim 1 is drawn to a computer readable storage medium comprising instruction, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable medium. Therefore, it fails to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) a method for controlling security system based on interaction of a passenger with one or more external systems. This is clearly an idea by itself that can be performed by a group of security personnel or employees who can interact with a passenger and verbally communicate with each other. This judicial exception is not integrated into a practical application. Even though the 
1.	A computer-implemented method for controlling a security system, comprising: 
receiving interaction data from one or more external systems associated with predefined stages of a passenger’s travel path, the interaction data indicative of interaction by the person with said one or more external systems (a security personnel visually inspecting whether a passenger is stopping and interacting with preceding security personnel); 
storing and updating data defining an assurance level of the passenger (the personnel increases the passengers assurance level after visualizing his/her interaction and remembers), wherein the assurance level is increased in response to receiving said interaction data, and wherein the assurance level is decreased in the absence of receiving interaction data within a predefined elapsed time (the personnel can increase or decrease the passenger’s assurance level based on whether the passenger interacted with preceding or intervening security personnel within a certain period of time i.e. time to walk from preceding security personnel to the security personnel); 
receiving data identifying a request from a security system, the request including data identifying the passenger (a proceeding security personnel may request from the security personnel whether passenger is identified and checked); and 
responsive to said request, generating and outputting a control signal to the security system in dependence on the stored assurance level of the identified person (the security personnel may generate and output verbal confirmation to the proceeding personnel based on his own check and remembering whether the passenger cleared his check).
Claims 2-15 are rejected for being dependent on the rejected base claim. 

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (claim 14) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 14, the claim subject matter is directed to “[a] data processing system comprising…” contrary to the claim 1 which is a method claim. The claim 14 does not further limit claim 1 and is rejected as such. 
Similarly, claim 15 is rejected since claim 15 is directed to “[a] computer readable medium…” and does not further limit its base claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 7, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cluts et al. (Cluts; US 2004/0153656).
As per claim 1, Cluts teaches a computer-implemented method for controlling a security system (see e.g. FIG. 1 and abstract), comprising: 
receiving interaction data from one or more external systems associated with predefined stages of a person’s travel path, the interaction data indicative of interaction by the person with said one or more external systems (a system receives interaction data from one or more external systems associated with a predefined stages of a person’s travel i.e. entry into an area, see e.g. para. para. [0024], [0038] etc., wherein the data indicated interaction of the person with the external system i.e. interaction with an IRIS scanner, interaction with a keyboard, interaction with fingerprint reader and so forth); 
storing and updating data defining an assurance level of the person (the person’s surety level is updated and stored; see e.g. step 324-326, FIG. 3A), wherein the assurance level is increased in response to receiving said interaction data, and wherein the assurance level is decreased in the absence of receiving interaction data within a predefined elapsed time (wherein the assurance level is gradually decayed over time by 10% for example, see e.g. step 330, FIG. 3B, wherein the person who is just authenticated would have a higher surety level and gradually decreased in absence of re-authentication of the person; see e.g. para. [0047]); 
receiving data identifying a request from a security system, the request including data identifying the person (the system may receive one or more request from a security system i.e. entry into an area, turning on television, or using a light switch and so forth, wherein the request includes identifying date of the person which is checked with existing data; see e.g. para. [0046-48]); and 
responsive to said request, generating and outputting a control signal to the security system in dependence on the stored assurance level of the identified person (in response to request to use television or another device within the facility, a control signal is generated and outputted based on the stored surety level of the identified person; see e.g. para. [0050-52] and FIGS. 3A-4A). 
Cluts does not explicitly teach that the person is a passenger. However, it would have been obvious to one of ordinary skill in the art that the disclosed facility can be a hotel or house/hotel (i.e. Airbnb) and the person disclosed by Cluts can be broadly interpreted as a passenger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Cluts for the purpose of improved security and diminishes the risk of fraudulent access as taught by Cluts (see e.g. abstract).
As per claim 6, the method of claim 1 as taught by Cluts, further comprising identifying a minimum assurance level of the received request and comparing the minimum assurance level of the received request with the stored assurance level of the passenger (Cluts teaches that received request, i.e. to play some content or access a service, may be associated with a minimum level of surety, e.g. "R" rated content requiring a 90 percent surety value, and re-identification of the user would be required if the surety level has fallen below the threshold of 90 percent; see e.g. para. [0024]. As discussed in analysis of merits of claim 1, the person disclosed by Cluts can be broadly interpreted as a passenger or traveler), wherein the control signal is generated and output based on the comparison (a control signal is generated to play the content based on the comparison, see e.g. para. [0024], right after the user is first identified as well as after the re-identification). 
As per claim 7, the method of claim 1 as taught by Cluts wherein the received interaction data includes data identifying the source of the data (Cluts further teaches that the surety level of the user depends on which type of identity module carried on the user identification which means it is determined at step 322 whether a user is a registered user as well as which identity module carried out the user identification or check i.e. User X is identified to the system using an iris scanner 202A and thus receives an authentication level of 99; see e.g. para. [0049]). 
As per claim 11, the method of claim 1 as taught by Cluts, wherein the assurance level is updated based on one or more stored rules that define an adjustment value dependent on the received interaction data (as discussed in analysis of merits of claim 1, surety level of a user is increased or decreased dependent on the user’s interaction with one or more authentication devices, i.e. IRIS scanner, fingerprint reader, and so forth, see e.g. FIG. 3, para. [0046] and [0049], wherein the increment and decrement of the surety level is based on one or more stored rules or programs stored in one or more memories; see e.g. para. [0028-30]). 
As per claim 13, the method of claim 1 as taught by Cluts, wherein the interaction data is received from the one or more external systems via respective application programming interfaces (interaction data from one or more external systems, i.e. IRIS scanner, fingerprint reader etc. [see e.g. para. [0032-36] and FIGS. 1-3A, is received via one or more application programming interfaces which needed to interconnect one or more computer modules) and/or data subscription interfaces.
As per claim 14, a data-processing system comprising means for carrying out the steps of the method of claim 1 (As discussed in analysis of merits of claim 1, Cluts teaches the method step, wherein one or more data processing system comprising one or more means to carrying out the steps; see e.g. FIGS. 1-2A and para. [0027-36]). 
As per claim 15, a computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the steps of the method of claim 1 (As discussed in analysis of merits of claim 1, Cluts teaches the method step, wherein one or more one or more computer readable mediums comprising instructions executed by one or more processors to carrying out the steps; see e.g. FIGS. 1-2A and para. [0027-36]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cluts as applied to claim 1 above, and further in view of Floyd (Floyd; US 2009/0128284).
As per claim 2, the method of claim 1 as taught by Cluts, wherein Cluts teaches that the security system is an access control system (see e.g. para. [0023]) but does not explicitly teach the access control system comprising one or more controller modules for controlling respective one or more control mechanisms. 
Floyd, however, teaches access control system comprising one or more controller modules for controlling respective one or more control mechanisms (access control system comprising one or more controller modules for automatically controlling one or more door pane[s] of the automatic gate; see e.g. para. [0025], FIG. 1 and claim 19). Cluts and Floyd are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing user activity which in turn can save time and/or energy for the user thereby improving user experience. 
As per claim 3, the method of claim 2 as taught by Cluts and Floyd, wherein the request to authenticate the passenger is received from the access control system (as discussed earlier, request to authenticate the person can be received from the access control system trying to grant access for the person; see e.g. para. [0046-48], wherein the person or individual can be interpreted as a passenger as discussed in analysis of merits of claim 1) but fails to teach that the access control system comprising 
Floyd, however, teaches an access control system comprising access means to direct a passenger to one of a plurality of channels, and wherein the at least one control signal is operable to control said access means (an access control system comprising one or more access means which can direct one or more passengers to one or more channels [see e.g. FIG. 4], wherein a control signal can control the one or more access means; see e.g. para. [0041-42], FIGS. 1 and 4-9). 
Cluts and Floyd are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing user activity which in turn can save time and/or energy for the user thereby improving user experience. 
As per claim 4, the method of claim 3 as taught by Cluts and Floyd, wherein the access means comprises a gate or a barrier (Cluts teaches that the access means comprises a door, see e.g. para. [0023]; Floyd also teaches one or more gates or barriers, see e.g. FIGS. 4-9 and para. [0014]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cluts and Floyd as applied to claim4 above, and further in view of Choi et al. (Choi; US 2010/0308108).
As per claim 5, the method of claim 4 as taught by Cluts and Floyd, wherein Cluts does note teach at least one of said channels is configured to direct the passenger to a computing terminal operable to receive additional interaction data from the passenger, and wherein the interaction data includes data received from at least one mobile device via the computing terminal. 
Floyd, however, teaches at least one of said channels is configured to direct the passenger (as discussed in analysis of merits of claims 3 and 4, see e.g. FIGS. 4-9). Cluts and Floyd are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before 
Cluts and Floyd do not teach that the direction is to a computing terminal operable to receive additional interaction data from the passenger. 
Choi, however, teaches a computing terminal operable to receive additional interaction data from a passenger (a computing terminal 130 collecting additional information from the passenger; see e.g. para. [0043]). Similarly, it would have been obvious to a skilled person to direct passengers individually to a computing terminal for the purpose of improved privacy. Cults, Floyd and Choi are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving privacy or security of passenger’s protected information from fellow passengers or for the purpose of reduced piggybacking as suggested by Choi (see e.g. para. [0034] and [0038]). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cluts as applied to claim 7 above, and further in view of Yoshida et al. (Yoshida; US 2010/0097470).
As per claim 8, the method of claim 7 as taught by Cluts, wherein Cluts does not teach identifying a location of the passenger based on the source of the received interaction data, and determining a corresponding stage of the travel path based on the identified location. 
Yoshida, however, teaches identifying a location of the passenger based on the source of the received interaction data, and determining a corresponding stage of the travel path based on the identified location (identify location of a person or passenger based on his/her interaction with a sensor or camera with a fixed location, see e.g. FIG. 7, and determining a moving direction or future path based on interaction data of the user with the one or more camera and/or sensors; see .g. para. [0120]). Cults and Yoshida are in a same or similar field of endeavor, therefore it would have been 
As per claim 9, the method of claim 8 as taught by Cluts and Yoshida, wherein the assurance level is decreased after a predefined amount of time has elapsed from receiving interaction data associated with at least one predefined stage of the travel path (as discussed earlier, the surety level in the disclosed system of Cluts decreases by ten percent every half hour from the time the surety level has been established, see e.g. para. [0049], with at least one predefined stage of travel path i.e. entry into an area; see e.g. para. [0004] and [0023]). 
As per claim 10, the method of claim 8 as taught by Cluts and Yoshida, wherein Cluts does not teach that each predefined stage of the travel path is associated with at least one of said one or more external systems. 
Yoshida, however, teaches each predefined stage of the travel path is associated with at least one of said one or more external systems (one or more predefined stages of travel path are associated with one or more external systems i.e. cameras, sensors etc.; see e.g. FIG. 7). Cults and Yoshida are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of an efficient monitoring system (see e.g. para. [0018] of Yoshida). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cluts as applied to claim 1 above, and further in view of Yoo et al. (Yoo; US 2015/0185022).

As per claim 12, the method of claim 1 Cluts does not explicitly teach storing data defining the travel path, including data identifying a start location, a destination location, and at least one intermediary location. 
Yoo, however, teaches storing data defining the travel path, including data identifying a start location, a destination location, and at least one intermediary location (carrying out a search for a destination based on current location and generate information about the inter-floor movement route, see e.g. para. [0009], which means at least start location, movement route [at least one intermediary location] and destination location is stored). 
Cluts and Yoo are in a same or similar field of endeavor devices related to indoor environment and communicating with a server computer to carrying out one or more function[s], therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved navigation in facility where one or more computing burdens are shifted to a server as suggested by Yoo (see e.g. [0060]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688